internal_revenue_service number release date index number ---------------------- -------- ---------------------------------- ----------------------- -------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-124060-06 date date ---------------------- --------------------------- ------------------------------------------------ ------------------------ ------------------------ ------------------------------------------------------- ---------------------------------- ------------------------ legend x trust trust date date date date date state dear ----------------- this responds to a letter dated date submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts -------------------------- ----------------------- ---------------------- -------- plr-124060-06 according to the information submitted x was incorporated on date under the laws of state x elected to be treated as an s_corporation effective date on date stock in a was transferred to trust x represents that trust was qualified to elect to be a qualified_subchapter_s_trust qsst within the meaning of sec_1361 and that the income_beneficiary of trust intended to file an election under sec_1362 to treat trust as a qsst however the appropriate election inadvertently was not filed as a result of the failure_to_file the qsst election for trust x’s s_corporation_election terminated on date stock in x was transferred to trust on date x represents that trust was qualified to elect to be a qsst within the meaning of sec_1361 on date the income_beneficiary of trust filed a timely qsst election for trust however because of the termination of x’s s_corporation_election on date the qsst election for trust was ineffective x represents that the failure_to_file the qsst election for trust was not motivated by tax_avoidance or retroactive tax planning x further represents that x and all of its shareholders have consistently treated x as an s_corporation at all times since date and that x’s shareholders including the trusts have consistently included their distributive shares of x’s income on their respective federal_income_tax returns finally x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst’s beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst’s s_corporation stock to which the election under sec_1362 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election plr-124060-06 sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary’s death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income with the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides that if an election under sec_1362 sec_1361 or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or sec_1361 or sec_1361 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x’s s election terminated on date because a qsst election was not filed for trust in addition we conclude that the termination was inadvertent within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from date and thereafter provided that the income beneficiaries of trust and trust file qsst elections with the appropriate service_center effective date for trust and date for trust within days of the date of this letter a copy of this letter should be attached to the qsst elections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is otherwise plr-124060-06 eligible to be treated as an s_corporation or whether trust and trust are eligible to be treated as qssts this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely dianna k miosi chief branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
